Detailed Action

Response to Arguments

Applicant’s arguments with respect to claim(s) 1, 13 and 18 has/have been considered but are moot in view of new ground(s) of rejection necessitated by the amendments.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 2, 4, 6, 8 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grazioli et al. (EP-1,796,402A1) in view of Southworth et al (US-2020/0067239), Chen (US-2015/0308863), Watters et al. (US-7,034,660) and Dial et al. (US-10,410,484).

In regards to claim 1, Grazioli teaches a system for cabling infrastructure [fig. 1]. Grazioli teaches that the system comprises at least one port configured to be selectively coupled to a connector [fig. 2 element 19a, par. 0020 L. 6-11]. Also, Grazioli teaches that the system comprises at least one shutter, the at least one shutter configured to have an open state that allows access to an associated port of the at least one port and a closed state that covers the associated port [fig. 2 element 7, par. 0004]. Furthermore, Grazioli teaches that the system comprises at least one sensor, each sensor configured to sense the open state and the closed state of an associated shutter of the at least one shutter [par. 0004 L. 9-11,par. 0026]. Grazioli teaches that each sensor is configured to generate shutter state signals that include information relating to at least a current sensed state of the associated shutter [par. 0023, par. 0026].
Grazioli teaches that the shutter state signals are received by a monitoring apparatus [par. 0023, par. 0026]. However, the Grazioli does not teach that the monitoring apparatus is a gateway that is in wireless communication with the sensors.
On the other hand, Southworth teaches that a sensor sensing an open state and a closed state of an associated shutter associated with a port can transmit shutter state signals that include at least a current sensed state of the associated shutter wirelessly to a monitoring apparatus [fig. 3, par. 0013 L. 10-14 and L. 17-21, par. 0016 L. 6-12, par. 0022 L. 15-22]. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Southworth’s teachings transmitting the shutter state signals wirelessly in the system taught by Grazioli because it will reduce significantly the number of wires used in the system as a result of using wireless transmission instead of wired transmission.
The combination of Grazioli and Southworth teaches that the shutter state signals are used to know whether the associated port is in use or not [see Grazioli par. 0025, par. 0026 L. 9-11, see Southworth par. 0017 L. 14-21]. However, the combination does not teach that the shutter state signals include information relating to an identification (ID) of a port that is associated with the associated shutter. Furthermore, the combination does not teach that the monitoring apparatus is a gateway.
On the other hand, Chen teaches that signals including information relating to a state of a port can also include information relating to an identification (ID) of the port [par. 0025, par. 0032]. Furthermore, Chen teaches that the monitoring apparatus can be connected to network in order to provide the received information to remote devices [fig. 9, par. 0043 L. 6-12]. This teaching means that the monitoring apparatus can act as a gateway that permits communication with a network.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Chen’s teachings of including port ID information in the signals that include state information and Chen’s teaching of making the monitoring apparatus act as a gateway in the system taught by the combination because it will permit the monitoring apparatus to easily identify state of each port using the ID port information and the shutter state information, and it will permit the system to provide access to the data from a remote location.
The combination of Grazioli, Southworth and Chen teaches that information relating to the current sensed state of the associated shutter and the ID of the port associated with the associated shutter is transmitted [see Southworth par. 0013 L. 10-14 and L. 17-21, par. 0016 L. 6-12, par. 0022 L. 15-22, see Chen par. 0025, par. 0032]. However, the combination does not teach that the current sensed state of the associated shutter is communicated by modifying the ID of the port that is associated with the associated shutter.
On the other hand, Watters teaches that a current state of a monitored event can be communicated by modifying the ID of the device that is associated with event [col. 16 L. 29-38, col. 21 L. 30-32, col. 24 L. 67, col. 25 L. 1-3, col. 29 L. 23-28].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Watters’ teachings of modifying the ID in order to communicate a current state in the system taught by the combination because it will permit the system to reduce the amount of data transmitted by using the ID of the port as an indication of the current state. 
The combination of Grazioli, Southworth, Chen and Watters teaches that the monitoring apparatus can act as a gateway [see Chen fig. 9, par. 0043 L. 6-12] and that each sensor communicates its shutter state signals wirelessly to the monitoring apparatus [see Southworth fig. 3, par. 0013 L. 10-14 and L. 17-21, par. 0016 L. 6-12, par. 0022 L. 15-22]. These teachings means that the system comprises a gateway in wireless communication with each sensor to receive the shutter state signals of each sensor, the gateway configured to communicate the shutter state signals of the received shutter state signals to a remote location.
However, the combination does not teach that the gateway communicate to the remote location shutter state signals that indicate a change in a state of an associated shutter.  
On the other hand, Dial teaches that a system monitoring open and closed states of an element, can comprise a gateway that transmits an alert to a remote location when the gateway determines that state signal indicates a change in a state of the element [col. 8 L. 34-41, col. 9 L. 34-40 and L. 65-67, col. 10 L. 1-4]. This teaching means that the gateway is configured to communicate state signals that indicate a change in a state of an associated element to a remote location.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Dial’s teaching of transmitting the signals that indicate a change from the gateway to a remote location in the system taught by the combination because it will permit a user of the system to be aware of any changes that occurs in the ports.

In regards to claim 2, the combination of Grazioli, Southworth, Chen, Watters and Dial, as applied in claim 1 above, further teaches that a sensor can comprise a battery (an independent power source) [see Dial col. 7 L. 4-5].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Dial’s teaching of having an independent power source for each sensor in the system taught by the combination because it will permit the sensor to function independently.

In regards to claim 4, the combination of Grazioli, Southworth, Chen, Watters and Dial, as applied in claim 1 above, further teaches that the gateway and each sensor communicate wirelessly via ZigBee [see Southworth par. 0022 L. 15-22].  

In regards to claim 6, the combination of Grazioli, Southworth, Chen, Watters and Dial, as applied in claim 1 above, further teaches that each sensor is one of a shutter position change sensor that senses changes in a position of an associated shutter, an open/closed circuit sensor, an object proximity sensor, and a magnetic sensing sensor [see Grazioli par. 0017 L. 8-15, see Southworth par. 0013 L. 8-9, par. 0017 L. 1-14].  

In regards to claim 8, the combination of Grazioli, Southworth, Chen, Watters and Dial, as applied in claim 1 above, further teaches that a bias member for each shutter configured to bias the shutter in the closed state when the shutter’s associated port is not in use [see Grazioli par. 0008 L. 3-4].  

In regards to claim 11, the combination of Grazioli, Southworth, Chen, Watters and Dial, as applied in claim 1 above, further teaches that modifying the ID of the port to communicate the current sensed state of the associated shutter includes inverting the ID of the associated port [see Watters col. 16 L. 29-38, col. 21 L. 30-32, col. 24 L. 67, col. 25 L. 1-3, col. 29 L. 23-28].

Claim(s) 3 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grazioli et al. (EP-1,796,402A1) in view of Southworth et al (US-2020/0067239), Chen (US-2015/0308863), Watters et al. (US-7,034,660) and Dial et al. (US-10,410,484) as applied to claim 1 above, and further in view of Brookes et al. (US-11,174,721).
In regards to claim 3, the combination of Grazioli, Southworth, Chen, Watters and Dial, as applied in claim 1 above, further teaches that the sensor can have the ID of the associated port that is transmitted with the state data [see Chen par. 0025, see Watters col. 16 L. 29-38, col. 29 L. 23-28]. It is inherent that the ID must be stored in memory because the ID is transmitted with the state data. Therefore, the combination teaches that each sensor of the at least one sensor further comprises a sensor memory to store the associated ID of the associated port.  
The combination does not teach that the memory stores sensed states of the sensor’s associated shutter.
On the other hand, Brookes teaches that a sensor device can comprise memory to store sensor data and can transmit the stored sensor data together with an ID [col. 2 L. 35-39, col. 17 L. 61-67]. This teaching means that the sensor memory can store sensed data in addition to the ID information.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Brooke’s teachings of storing sensed data in the sensor memory in the system taught by the combination because it will permit the sensor to transmit the data periodically thereby extending the life of the battery. 

In regards to claim 9, the combination of Grazioli, Southworth, Chen, Watters and Dial, as applied in claim 1 above, further teaches that each sensor can have the ID of the associated port that is transmitted wirelessly with the shutter state data [see Southworth par. 0013 L. 10-14 and L. 17-21, par. 0016 L. 6-12, par. 0022 L. 15-22, see Chen par. 0025]. However, the combination does not teach that each sensor comprises a sensor controller to generate the shutter state signal.
On the other hand, Brookes teaches that a sensor device can comprise a sensor controller that permits the sensor device to wirelessly transmit sensed data together with and ID [fig. 3 element 34, col. 2 L. 35-39, col. 8 L. 12-16]. This teaching means that a sensor device can comprises a sensor controller to generate signals of the sensed data.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Brooke’s teachings of having a sensor controller that permits the transmission of the sensed data in the system taught by the combination because it will permit the sensors to transmit the shutter state signals together with the ID in a digital manner.

In regards to claim 10, the combination of Grazioli, Southworth, Chen Watters, and Dial, as applied in claim 1 above, teaches that an output signal/voltage is generated when an associated shutter is at least opened [see Grazioli par. 0026 L. 1-5]. This teaching means that the system comprises a power source for at least one sensor of the at least one sensor that includes a system that generates a voltage when an associated shutter is at least opened. However, the combination does not teach that the power source is an independent power source.
On the other hand, Brookes teaches that a sensor can comprises an independent power source to power any electronics of the sensor [fig. 3 element 31, col. 8 L. 53-57].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Brooke’s teachings of a sensor having an independent power source in the system taught by the combination because it will permit the sensor to function independently without external wired connections.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grazioli et al. (EP-1,796,402A1) in view of Southworth et al (US-2020/0067239), Chen (US-2015/0308863), Watters et al. (US-7,034,660) and Dial et al. (US-10,410,484) as applied to claim 1 above, and further in view of Wohlert (US-8,618,927).

In regards to claim 5, the combination of Grazioli, Southworth, Chen, Watters and Dial, as applied in claim 1 above, further teaches that the gateway further comprises a gateway controller [see Chen fig. 9 element 920]. Also, the combination teaches that the gateway comprises a gateway memory to store information in received shutter state signals [see Grazioli par. 0026 L. 5-7, see Chen par. 0043 L. 6-9]. Furthermore, the combination teaches that the gateway controller is configured to determine if information in received shutter state signals are different than stored information associated with each shutter and forward on information that is different to the remote location [see Dial col. 8 L. 34-41, col. 9 L. 34-40 and L. 65-67, col. 10 L. 1-4].
The combination does not teach that the gateway controller is configured to use an internet protocol (IP) address of the gateway in communicating with the remote location via an internet, and that the data from the gateway is communicated to the remote location via the internet. However, the examiner takes official notice that communication of data via Internet using the IP address of a sender is well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the well know method to communicate data via the internet using an IP address of the sender in the system in order to transmit the data from the gateway to the remote location because transmitting data via internet is easy and cheaper to implement.   
The combination does not teach that the gateway comprises a clock and that the gateway controller is configured to use the clock to poll each sensor periodically to send a current shutter state signal.
On the other hand, Wohlert teaches that a gateway that receives sensor data from a sensor device, can comprise a controller configured to periodically poll the sensor device for current data [fig. 12 element 170, col. 12 L. 3-7]. Since the gateway controller polls the sensor device periodically, it is inherent that the gateway must have a clock in order to know when it is time to poll the sensor device. Therefore, Wohlert teaches that the gateway comprises a clock and that the gateway controller is configured to use the clock to poll each sensor periodically to send a current sensed data signal.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Wohlert’s teachings of a gateway periodically polling the sensor in the system taught by the combination because it will permit the gateway to control when data from the sensor is transmitted.

Claim(s) 7, 13, 15-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grazioli et al. (EP-1,796,402A1) in view of Southworth et al (US-2020/0067239), Chen (US-2015/0308863), Watters et al. (US-7,034,660) and Dial et al. (US-10,410,484) as applied to claim 1 above, and further in view of German et al. (US-8,954,763).
 
In regards to claim 7, the combination of Grazioli, Southworth, Chen, Watters and Dial, as applied in claim 1 above, further teaches that shutter state data can be relayed by the gateway via a remote network to a remote location [see Chen fig. 9, see Dial col. 8 L. 34-41, col. 9 L. 34-40 and L. 65-67, col. 10 L. 1-4]. However, the combination does not teach that the state data is relayed to a management system in the remote network in the remote location, and it is configured to update and configure new connections automatically based on received information sent by the gateway. 
On the other hand, German teaches that a management server can receive the relayed state data via the remote network, and can be configured to update and configure new connections automatically based on received information [col. 5 L. 23-35, col. 12 L. 20-42].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use German’s teachings of having a management system that automatically updates and configures new connections based on the state data in the system taught by the combination because it will permit the system to work autonomously without the need of a technician.

In regards to claim 13, the combination of Grazioli, Southworth, Chen, Watters, Dial and German, as shown in claims 1 and 7 above, teaches the claimed system.

In regards to claim 15, the combination of Grazioli, Southworth, Chen, Watters, Dial and German, as applied in claim 13 above, further teaches that the sensor of each shutter is configured to transmit a shutter state signal upon a detection of a change of state of the sensor’s shutter [see Grazioli par. 0026 L. 1-7, see Southworth par. 0013 L. 17-21].  

In regards to claim 16, the combination of Grazioli, Southworth, Chen, Watters, Dial and German, as applied in claim 13 above, further teaches that each sensor is one of a shutter position change sensor that senses changes in a position of an associated shutter, an open/closed circuit sensor, an object proximity sensor, and a magnetic sensing sensor [see Grazioli par. 0017 L. 8-15, see Southworth par. 0013 L. 8-9, par. 0017 L. 1-14].  

In regards to claim 17, the combination of Grazioli, Southworth, Chen, Watters, Dial and German, as applied in claim 13 above, does not teach that the gateway controller is configured to use an internet protocol (IP) address of the gateway in communicating with the remote location via an internet, and that the data from the gateway is communicated to the remote location via the internet. However, the examiner takes official notice that communication of data via Internet using the IP address of a sender is well known in the art. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the well know method to communicate data via the internet using an IP address of the sender in the system in order to transmit the data from the gateway to the remote location because transmitting data via internet is easy and cheaper to implement.   

In regards to claim 18, the combination of Grazioli, Southworth, Chen, Watters, Dial and German, as shown in claims 1 and 7 above, teaches a system performing the claimed functions. Therefore, the combination also teaches the method.

In regards to claim 20, the combination of Grazioli, Southworth, Chen, Watters, Dial and German, as shown in claim 15 above, teaches the claimed limitation.

In regards to claim 21, the combination of Grazioli, Southworth, Chen, Watters, Dial and German, as applied in claim 18 above, further teaches that modifying the ID of the port to communicate the current sensed state of the associated shutter includes inverting the ID of the associated port [see Watters col. 16 L. 29-38, col. 21 L. 30-32, col. 24 L. 67, col. 25 L. 1-3, col. 29 L. 23-28].

In regards to claim 22, the combination of Grazioli, Southworth, Chen, Dial and German, as shown in claim 17 above, teaches the claimed limitation.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grazioli et al. (EP-1,796,402A1) in view of Southworth et al (US-2020/0067239), Chen (US-2015/0308863), Watters et al. (US-7,034,660), Dial et al. (US-10,410,484) and Brookes et al. (US-11,174,721) as applied to claim 9 above, and further in view of Ware et al. (US-8,913,746).

In regards to claim 12, the combination of Grazioli, Southworth, Chen, Watters Dial and Brookes, as applied in claim 9 above, does not teach that the sensor controller is configured to further include further information in the sensor’s shutter state signals relating to at least one of alarms, associated port type, manufacturing date, product ID, performance parameters and mapping.
On the other hand, Ware teaches that a sensor controller used to transmit sensor data can transmit manufacturing date data, device type data and product ID data together with the sensor data [col. 4 L. 44-57].   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Ware’s teachings of including other data when transmitting the sensor data in the system taught by the combination because it will permit the system to learn more details about the sensor that is transmitting the data and the port that the sensor is monitoring.

Claim(s) 14 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grazioli et al. (EP-1,796,402A1) in view of Southworth et al (US-2020/0067239), Chen (US-2015/0308863), Watters et al. (US-7,034,660), Dial et al. (US-10,410,484) and German et al. (US-8,954,763) as applied to claim 13 and 18 above, and further in view of Wohlert (US-8,618,927).

In regards to claim 14, the combination of Grazioli, Southworth, Chen, Watters, Dial and German, as applied in claim 13 above, further teaches that the gateway further comprises a gateway controller [see Chen fig. 9 element 920]. Also, the combination teaches that the gateway comprises a gateway memory to store information in received shutter state signals [see Grazioli par. 0026 L. 5-7, see Chen par. 0043 L. 6-9]. Furthermore, the combination teaches that the gateway controller is configured to determine if information in received shutter state signals are different than stored information associated with each shutter and forward on information that is different to the remote location [see Dial col. 8 L. 34-41, col. 9 L. 34-40 and L. 65-67, col. 10 L. 1-4].
The combination does not teach that the gateway comprises a clock and that the gateway controller is configured to use the clock to poll each sensor periodically to send a current shutter state signal.
On the other hand, Wohlert teaches that a gateway that receives sensor data from a sensor device can comprise a controller configured to periodically poll the sensor device for current data [fig. 12 element 170, col. 12 L. 3-7]. Since the gateway controller polls the sensor device periodically, it is inherent that the gateway must have a clock in order to know when it is time to poll the sensor device. Therefore, Wohlert teaches that the gateway comprises a clock and that the gateway controller is configured to use the clock to poll each sensor periodically to send a current sensed data signal.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Wohlert’s teachings of a gateway periodically polling the sensor in the system taught by the combination because it will permit the gateway to control when data from the sensor is transmitted.

In regards to claim 19, the combination of Grazioli, Southworth, Chen, Watters, Dial and German, as shown in claim 14 above, teaches the claimed limitations.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685